DETAILED ACTION

This office action is in response to Remarks and Amendments filed February 18, 2021 in regards to a 371 application filed January 15, 2018 claiming priority to PCT/US2016/044577 filed July 28, 2016 and provisional application 62/197,905 filed July 28, 2015. Claims 2-5 and 12-20 have been cancelled without prejudice. Claims 1 and 6-11 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable over the closest reference: Umezawa  et al. (WO 2013/029650 A1). 
Umezawa et al. disclose near-infrared fluorescent dyes that are cell permeable comprising the structure below:

    PNG
    media_image1.png
    209
    373
    media_image1.png
    Greyscale
 

However, Umezawa et al. do not teach or fairly suggest the claimed compound comprising the structure of Formula II below: 


    PNG
    media_image2.png
    294
    348
    media_image2.png
    Greyscale

wherein one of R1 or R5 is a sulfonate group and W1 is a molecular wire moiety.
There is no prior art of record, alone or in combination teach or fairly suggest the claimed compound of the instant claims.  
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD GRINSTED/Examiner, Art Unit 1763   

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763